DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 21 October 2021 has been entered.  
Applicant’s arguments concerning the Abstract have overcome the Specification objection.  Accordingly, the Specification objection has been withdrawn.  
Applicant’s amendments have overcome the 35 USC 112(b) rejections.  Accordingly, the grounds for rejection under 35 USC § 112(b) rejection are withdrawn.
Applicant’s arguments, see paragraph entitled, “Claim Rejections under 35 U.S.C. § 102” pages 7-8, filed 21 October 2021, have been fully considered but are not persuasive.  Accordingly, the grounds of rejection under 35 USC § 102 still stand.
Status of the Claims
In the amendment dated 21 October 2021, the status of the claims is as follows: Claims 1, 3, 5, 7-12, and 14-17 have been amended.  Claims 2, 4, 6, and 13 have been cancelled.
Claims 1, 3, 5, 7-12, and 14-17 are pending.
Claim Interpretation
Claims 1 and 12 recite “using laser energy to ablate the non-metallic substrate and propel the metallic layer towards the component substrate to create a weld joint.”  This limitation is being interpreted such that “propel” is understood to mean fusing the metallic layer to the component substrate.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-12 are rejected under 35 U.S.C. 102(1)(1) as being anticipated by Feygin et al. (US-5876550-A).
Regarding claim 1, Feygin teaches an additive manufacturing process (“a new and improved method and apparatus for manufacturing a three-dimensional object,” column 5, lines 28-29), comprising: a) positioning a metallic layer (positioning slice 134 as shown in fig. 43; “made from 0.002"-0.015" thick metal clad with a material of lower melting temperature (e.g., copper) on the top,” column 29, lines 49-51) beneath a component substrate (stacking platform 139, fig. 43); b) welding the metallic layer to the component substrate (“The intensity and the speed of motion of the beam from the second laser (130) has to be adjusted to melt the brazing layer,” column 30, lines 46-48; “In the case of metals, bonding can be performed by a laser or an electron beam to weld, braze, or form a eutectic bond,” column 22, lines 46-47; thus, the examiner is construing Feygin’s teaching that welding is interchangeable with brazing for metallic components as meeting the claimed limitation for “welding”) and providing a light permeable support surface (“Initially a rectangular sheet larger than any cross-section slice is cut out of the ribbon. It drops onto the conveyor (133). The conveyor carries several glass plates (135) transparent to the YAG laser beam,” column 30, lines 11-14) beneath the metallic layer (as shown in fig. 43, the glass plates 135 are below the stack 138; the glass plate 135 is construed as the claimed “light permeable support surface; the stack 138 is construed, such that it has a claimed “metal layer” to which the glass plates are laminated; in column 27, lines 54-56, Feygin teaches that the materials of the stack can include “foil or any other sheet material”) wherein the metallic layer is deposited on a non-metallic substrate (referring to fig. 43, “This type of a system can be used for the production of plastic and metal parts,” column 29, lines 46-47; “formed laminations consist of the primary metal or ceramic sheets coated with plastic or a metal,” column 17, lines 43-44, where the plastic coating is construed as the claimed “non-metallic substrate,” and it assumed that because the laser can melt the metal sheet, it an also melt the coated plastic material; thus, Feygin teaches that the stacking platform 139 can consist of multiple layers of different types, such as that shown in fig. 47B, where a sheet material 284, which may be metallic with a plastic coating, is deposited on a transparent thermoplastic layer 286, column 33, lines 65-67) wherein welding the metallic layer to the component substrate (“The intensity and the speed of motion of the beam from the second laser (130) has to be adjusted to melt the brazing layer,” column 30, lines 46-48) involves using laser energy to ablate the non-metallic substrate (Feygin teaches that the stacking platform 139 can include both metallic and a non-metallic layers, column 27, lines 54-56 and shown in fig. 47B; examiner is construing a pattern in the stacking platform 139 such that a metallic layer is above a non-metallic layer; in forming the stack, “after the sheet has been attached to the stack, the laser beam (7) forms a cross-section slice by cutting the material on the top of the stack preferably to the depth of one lamination,” column 27, line 66-column 28, line 2) and propel the metallic layer towards the component substrate (Feygin teaches that an adhesive may be added between the layers and that this adhesive may be cured to serve as a “bonding agent,” column 27, lines 54-65; examiner is construing the bonding of an adhesive layer with the powder by a laser as a force that would propel a metallic layer toward a component substrate under broadest reasonable interpretation) to create a weld joint (“The intensity and the speed of motion of the beam from the second laser (130) has to be adjusted to melt the brazing layer,” column 30, lines 46-48; “In the case of metals, bonding can be performed by a laser or an electron beam to weld, braze, or form a eutectic bond,” column 22, lines 46-47; thus, the examiner is construing Feygin’s teaching that welding is interchangeable with brazing for metallic components as meeting the claimed limitation for “welding;” once welded, the stacking platform 139 could be construed as the claimed “weld joint”).
Feygin, fig. 43

    PNG
    media_image1.png
    504
    779
    media_image1.png
    Greyscale

	
	
Feygin, fig. 47B

    PNG
    media_image2.png
    232
    320
    media_image2.png
    Greyscale


	
Regarding claim 7, Feygin teaches further comprising moving the component substrate away from the support surface after the metallic layer has been welded to the component substrate (referring to fig. 43, “Once the cross-section slice is pressed against the stack, the second laser (130) turns on,” column 30, lines 34-35; “the extra material surrounding the newly attached cross-section slice stays on the conveyor as the laminating platform (139) is elevated,” column 30, lines 43-45).
	Regarding claim 8, Feygin teaches further comprising positioning a subsequent metallic layer on the support surface beneath the component substrate (as shown in fig. 43, a second slice is on the conveyer belt 133 via the position system 126).
	Regarding claim 9, Feygin teaches further comprising moving the component substrate toward the subsequent metallic layer on the support surface (“After the slice (134) is positioned under the stacking platform (139), the platform is moved downward until the stack located on it presses against the slice (134) to be attached,” column 30, lines 25-28; the examiner is construing the second slice depicted in the position system 126 in fig. 43 as conveying forward to replace the slice 136).
	Regarding claim 10, Feygin teaches further comprising welding the subsequent metallic layer to the component substrate (“The intensity and the speed of motion of the beam from the second laser (130) has to be adjusted to melt the brazing layer,” column 30, lines 46-48; “In the case of metals, bonding can be performed by a laser or an electron beam to weld, braze, or form a eutectic bond,” column 22, lines 46-47; thus, the examiner is construing Feygin’s teaching that welding is interchangeable with brazing for metallic components as meeting the claimed limitation for “welding;” the examiner is also construing the second slice depicted in the position system 126 in fig. 43 as conveying forward to replace the slice 136).
	Regarding claim 11, Feygin teaches wherein positioning a subsequent metallic layer on the support surface beneath the component substrate (fig. 43 shows how a slice is positioned by a conveyor 133 beneath the stacking platform 139, which the examiner is construing as the claimed “component substrate;” the examiner is construing the second slice depicted in the position system 126 in fig. 43 as the claimed “subsequent metallic layer”) involves advancing a continuous sheet of metal (“In case of producing a part out of metal, a sheet metal ribbon is fed into the machine from a roll (143),” column 29, lines 47-49 ) relative to the support surface (“Initially a rectangular sheet larger than any cross-section slice is cut out of the ribbon. It drops onto the conveyor (133). The conveyor carries several glass plates (135) transparent to the YAG laser beam,” column 30, lines 11-14; thus the advancement of the roll 143 proceeds relative to the glass plates 135 as the slices 136 are formed on the glass plates 135 when cut by the laser 125 via the position system 126, referring to fig. 43).
Regarding claim 12, Feygin teaches an additive manufacturing process (“a new and improved method and apparatus for manufacturing a three-dimensional object,” column 5, lines 28-29), comprising: a) depositing a metallic layer on a non-metallic substrate (referring to fig. 43, “This type of a system can be used for the production of plastic and metal parts,” column 29, lines 46-47; “The material could be a plastic film, paper, B-staged fiber reinforced composite, foil or any other sheet material that can be cut by a laser beam,” column 27, lines 54-56; thus, Feygin teaches that the stacking platform 139 can consist of multiple layers of different types, such as that shown in fig. 47B, where a sheet material 284, which may be metallic, is deposited on a transparent thermoplastic layer 286, column 33, lines 65-67); b) positioning the metallic layer (slice 134, fig. 43; “made from 0.002"-0.015" thick metal clad with a material of lower melting temperature (e.g., copper) on the top,” column 29, lines 49-51) beneath a component substrate (stacking platform 139, fig. 43); and c) welding the metallic layer to the component substrate (“The intensity and the speed of motion of the beam from the second laser (130) has to be adjusted to melt the brazing layer,” column 30, lines 46-48; “In the case of metals, bonding can be performed by a laser or an electron beam to weld, braze, or form a eutectic bond,” column 22, lines 46-47; thus, the examiner is construing Feygin’s teaching that welding is interchangeable with brazing for metallic components as meeting the claimed limitation for “welding”), wherein welding the metallic layer to the component substrate (“The intensity and the speed of motion of the beam from the second laser (130) has to be adjusted to melt the brazing layer,” column 30, lines 46-48) involves using laser energy to ablate the non-metallic substrate (Feygin teaches that the stacking platform 139 can include both metallic and a non-metallic layers, column 27, lines 54-56 and shown in fig. 47B; examiner is construing the stacking platform 139 as having a metallic layer above a non-metallic layer; “After the sheet has been attached to the stack, the laser beam (7) forms a cross-section slice by cutting the material on the top of the stack preferably to the depth of one lamination,” column 27, line 66-column 28, line 2) and propel the metallic layer towards the component substrate (Feygin teaches that an adhesive may be added between the layers and that this adhesive may be cured to serve as a “bonding agent,” column 27, lines 54-65; examiner is construing the curing of an adhesive layer by a laser as a force that would propel a metallic layer toward a component substrate under broadest reasonable interpretation) to create a weld joint (“The intensity and the speed of motion of the beam from the second laser (130) has to be adjusted to melt the brazing layer,” column 30, lines 46-48; “In the case of metals, bonding can be performed by a laser or an electron beam to weld, braze, or form a eutectic bond,” column 22, lines 46-47; thus, the examiner is construing Feygin’s teaching that welding is interchangeable with brazing for metallic components as meeting the claimed limitation for “welding;” once welded, the stacking platform 139 could be construed as the claimed “weld joint”).
	Response to Argument
Applicant's arguments filed 21 October 2021 have been fully considered but they are not persuasive. 
Claim Rejections under 35 U.S.C. §102
On pages 7-8, the Applicant makes the following statements:
“The Examiner alleges Feygin, teaches that an adhesive may be added between the layers and that this adhesive may be cured to serve as a "bonding agent," where the Examiner is construing the curing of an adhesive layer by a laser as a force that would propel a metallic layer toward a component substrate under broadest reasonable interpretation, to create a weld joint. (Office Action, p. 8). The Examiner also alleges that in the context of Feygin, welding and brazing are interchangeable. (Office Action, p. 9). Applicant respectfully disagrees and submits the Examiner's interpretation is unreasonable.

First, under the generally accepted definitions, brazing requires a filler material, as in the case of Feygin, the adhesive stacked between the layers, to join the metals, while welding on the other hand requires the heating of the respective materials to cause melting and joining by fusion. Therefore, these processes are not the same, and should not be used interchangeably, and Feygin even describes the two processes separately, for example stating layers can be added to the stack either by, adhesion, welding, brazing, or diffusion bonding. (See, e.g., Feygin, col. 12).”

While the examiner agrees with the Applicant that brazing and welding are two separate processes, the examiner disagrees with the statement that welding and brazing should not be used interchangeably, based on the teachings of Feygin et al. (US-5876550-A).
	The difference between brazing and welding is the temperature applied.  In brazing, only the powder is melted in order to bond the powder with the sheet material, and the sheet material is not melted.  In contrast, welding requires a higher temperature than brazing in order to melt both the powder and the sheet material.
	Feygin teaches that either brazing or welding can be used interchangeably in order to bond the powder to the sheet material.  For example, Feygin teaches the following:
“Preferably the platform (2) and the environment thereabout is controlled at an elevated temperature just below the fusion, sintering [brazing], welding, or softening temperature of the powder. This reduces any internal stresses created in the object (6) and enables the laser beam (7) to be moved at a high velocity since it only needs to provide a small amount of energy to raise the temperature of the powder to its bonding temperature” (column 13, lines 31-37, italics: examiner’s comment).

Elsewhere, Feygin also teaches that “in the case of metals, bonding can be performed by a laser or an electron beam to weld, braze, or form a eutectic bond” (column 22, lines 45-46).  Thus, as taught by Feygin, welding or brazing are two alternative embodiments that can be used interchangeably to join the powder to the sheet material.  While Feygin shows a preference for brazing (or “laminating”) the in the embodiment used as evidence to show anticipation (fig. 43), the examiner respectfully submits that non-preferred embodiments can still be used as prior art (see MPEP 2123).  Additionally, it is noted that in the Specification (see page 1), the Applicant discloses that “selectively fusing a portion of the powder as a layer to the Substrate” is considered to be “Related Art,” which Feygin clearly teaches. 
	On page 8, the Applicant makes the following statements: 
“Second, as recited in the claims, the weld joint is formed by using laser energy to ablate the non-metallic substrate and propel the metallic layer towards the component substrate. In Feygin, the braze joint is formed by heating the adhesive layer. There is no ablation of either layer involved in forming the braze joint, and the melting of an adhesive filler cannot be said to be ablation. Even though Feygin may generally disclose a welding process, and generally ablation process, neither are described in conjunction with the other. For example, Feygin describes that in one process that the layers can be welded together, and, in a separate method, a substrate can be ablated to form slices, remove excess material, or be prepared for chemical etching, for example. (See, e.g., Feygin cols. 13 and 22 for welding and cols. 17-18 for ablation). But still, neither of these independent processes disclose wherein welding the metallic layer to the component substrate involves using laser energy to ablate the non-metallic substrate and propel the metallic layer towards the component substrate to create a weld joint, as recited in claims 1 and 12.”

While the examiner agrees that Feygin teaches welding in columns 13 and 22 as well as ablation in columns 17 and 18, the examiner disagrees that Feygin does not teach that these processes are not described as taking place in conjunction with each other.
	Specifically, Feygin teaches the following:
“After application of the glue, if any, the ribbon (112) is pressed against the stack (117). Heat activated glue or bonding agent could be present on the roll (111) while tacky adhesive could also be present if a release layer was included in the roll (111) and stripped off before stacking. To achieve a uniform bond, a roller or a flat plate (123) is used for applying pressure against the ribbon (112). 

After the sheet has been attached to the stack, the laser beam (7) forms a cross-section slice by cutting the material on the top of the stack preferably to the depth of one lamination. The system can be built to selectively bond portions of material, which belong to the laminated object, onto the stack. For example, if a heat activated glue is used in the process, the same laser (122) that performs the cutting could be used to selectively heat the material of a cross-section in order to bond needed portions of it to the stack before the cutting (just move the beam faster or defocus it)” (column 27, line 59 to column 28, line 8).

Thus, Feygin teaches the application of laser heating to bond the materials in conjunction with the application of laser ablation to cut the top material.  
	Additionally, it is noted that the examiner is interpreting “propel” to mean fusing the powder with the substrate (see interpretation section above and 35 USC 112(b) rejection on pages 4-5 of the Non-Final Office action dated 21 July 2021).  It is also noted that the examiner has construed Feygin’s teaching of adhering or bonding the material to the substrate prior to ablating the material as “propelling the metallic layer towards the component substrate” because the glue would cause the material to adhere toward the substrate during the cutting performed by the laser.
For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        12/3/2021
/SANG Y PAIK/Primary Examiner, Art Unit 3761